Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue.
Authorization for this examiner’s amendment was given in a telephone interview with Samuel Kielar on 1/31/22.

The application has been amended as follows:
Independent claims 1, 10 and 19 are amended so that the claims appear as follows:
(Currently Amended) A scheduling method for a power system based on flexible high-voltage direct current (HVDC), comprising:
establishing a scheduling model for the power system based on flexible HVDC, the power system including a pumped storage power station for stabilizing fluctuant of renewable energy power stations, the scheduling model comprising an objective function and a plurality of constraints; wherein the objective function of the scheduling model is configured for minimizing a total cost SSUM of the power system, and the objective function is expressed by:

    PNG
    media_image1.png
    36
    268
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    36
    64
    media_image2.png
    Greyscale
; where 
    PNG
    media_image3.png
    24
    17
    media_image3.png
    Greyscale
 represents a transmission cost function on an i-th transmission line in the power system, 
    PNG
    media_image4.png
    24
    16
    media_image4.png
    Greyscale
 represents an active power on the i-th transmission line, and 
    PNG
    media_image5.png
    17
    13
    media_image5.png
    Greyscale
 represents a set of flexible direct current transmission branches;

    PNG
    media_image6.png
    25
    64
    media_image6.png
    Greyscale
; where 
    PNG
    media_image7.png
    24
    17
    media_image7.png
    Greyscale
 represents line loss on the i-th transmission line;
wherein the electricity cost is represented by 
    PNG
    media_image8.png
    36
    72
    media_image8.png
    Greyscale
; where 
    PNG
    media_image9.png
    19
    17
    media_image9.png
    Greyscale
 represents a set of nodes connected to electric generators in the power system, and 
    PNG
    media_image10.png
    24
    19
    media_image10.png
    Greyscale
 represents an electricity cost function of an electric generator at an i-th node, 
    PNG
    media_image11.png
    24
    23
    media_image11.png
    Greyscale
 represents an active power of the electric generator at the i-th node;

    PNG
    media_image12.png
    25
    139
    media_image12.png
    Greyscale
; where 
    PNG
    media_image13.png
    24
    49
    media_image13.png
    Greyscale
 represent electricity cost parameters of the electric generator at the i-th node, respectively;
wherein the penalty term is a sum of an electricity abandoning penalty and a load tracking offset penalty, and is represented by 
    PNG
    media_image14.png
    25
    88
    media_image14.png
    Greyscale
;
wherein the plurality of constraints comprises a pumped storage power station constraint expressed by:

    PNG
    media_image15.png
    259
    148
    media_image15.png
    Greyscale

where 
    PNG
    media_image16.png
    25
    27
    media_image16.png
    Greyscale
 represents a generating power of the pumped storage power station at the time point t, 
    PNG
    media_image17.png
    25
    27
    media_image17.png
    Greyscale
 represents a water-use power of the pumped storage power station at the time point t, 
    PNG
    media_image18.png
    25
    19
    media_image18.png
    Greyscale
 represents a generating efficiency of the pumped storage power station, 
    PNG
    media_image19.png
    25
    27
    media_image19.png
    Greyscale
 represents an electricity-use power of the pumped storage power station at the time point t, 
    PNG
    media_image20.png
    25
    27
    media_image20.png
    Greyscale
 represents a water-store power of the pumped storage power station at the time point t, 
    PNG
    media_image21.png
    24
    19
    media_image21.png
    Greyscale
 represents a pumping efficiency of the pumped storage power station, 
    PNG
    media_image22.png
    25
    27
    media_image22.png
    Greyscale
 represents a water storage of an upstream water reservoir at the time point t, 
    PNG
    media_image23.png
    25
    36
    media_image23.png
    Greyscale
 represents a water storage of the upstream water reservoir at a time point t+1, 
    PNG
    media_image24.png
    25
    40
    media_image24.png
    Greyscale
 represents a maximum water storage of the upstream water reservoir, 
    PNG
    media_image25.png
    25
    39
    media_image25.png
    Greyscale
 represents a minimum water storage of the upstream water reservoir,  
    PNG
    media_image26.png
    25
    24
    media_image26.png
    Greyscale
 represents a water storage of a downstream water reservoir at the time point t, 
    PNG
    media_image27.png
    25
    33
    media_image27.png
    Greyscale
 represents a water storage of the downstream water reservoir at the time point t+1, 
    PNG
    media_image28.png
    25
    37
    media_image28.png
    Greyscale
 represents a maximum water storage of the downstream water reservoir, 
    PNG
    media_image29.png
    25
    36
    media_image29.png
    Greyscale
 represents a minimum water storage of the downstream water reservoir, 
    PNG
    media_image30.png
    24
    29
    media_image30.png
    Greyscale
 represents an incoming power of the pumped storage  
    PNG
    media_image31.png
    24
    32
    media_image31.png
    Greyscale
 represents an outgoing power of the pumped storage power station at the time point t, B represents a Boolean function;
solving the scheduling model to acquire an optimal active power 
    PNG
    media_image32.png
    24
    23
    media_image32.png
    Greyscale
 of each electric generator at each node, an optimal power set value 
    PNG
    media_image33.png
    27
    25
    media_image33.png
    Greyscale
 of each renewable energy power station at each node, an optimal generating power 
    PNG
    media_image16.png
    25
    27
    media_image16.png
    Greyscale
 of the pumped storage power station at the time point t and an optimal transmission power 
    PNG
    media_image34.png
    24
    13
    media_image34.png
    Greyscale
 of a flexible direct current transmission line connected to a flexible direct current bus Z; and 
operating 
    PNG
    media_image32.png
    24
    23
    media_image32.png
    Greyscale

    PNG
    media_image35.png
    24
    23
    media_image35.png
    Greyscale
, 
    PNG
    media_image33.png
    27
    25
    media_image33.png
    Greyscale
, 
    PNG
    media_image16.png
    25
    27
    media_image16.png
    Greyscale
, 
    PNG
    media_image34.png
    24
    13
    media_image34.png
    Greyscale
. 
(Canceled)
(Previously Presented) The scheduling method of claim 1, wherein the electricity abandoning penalty is represented by 
    PNG
    media_image36.png
    51
    144
    media_image36.png
    Greyscale
, where 
    PNG
    media_image37.png
    25
    17
    media_image37.png
    Greyscale
 represents an actual output of a j-th renewable energy power station, 
    PNG
    media_image38.png
    25
    20
    media_image38.png
    Greyscale
 represents a predictive output of the j-th renewable energy power station; J represents of a set of renewable energy power stations; 
    PNG
    media_image39.png
    15
    16
    media_image39.png
    Greyscale
 represents a coefficient for the electricity abandoning penalty of the renewable energy power station.
(Previously Presented) The scheduling method of claim 1,  wherein the load tracking offset penalty is represented by 
    PNG
    media_image40.png
    29
    165
    media_image40.png
    Greyscale
, where 
    PNG
    media_image41.png
    17
    13
    media_image41.png
    Greyscale
 represents a coefficient for the load tracking offset penalty, T represents a controlled time period, 
    PNG
    media_image42.png
    24
    23
    media_image42.png
    Greyscale
 represents a load tracking value at the time point t, 
    PNG
    media_image43.png
    24
    32
    media_image43.png
    Greyscale
 represents a load tracking value at a time point t-1. 
(Original) The scheduling method of claim 1, wherein the plurality of constraints further comprise an electric generator’s power constraint;
wherein the electric generator’s power constraint is expressed by:

    PNG
    media_image44.png
    61
    176
    media_image44.png
    Greyscale

where i is one element from a set 
    PNG
    media_image9.png
    19
    17
    media_image9.png
    Greyscale
 representing a set of nodes connected to electric generators, 
    PNG
    media_image45.png
    27
    84
    media_image45.png
    Greyscale
 represent a minimum output and a maximum output of the electric generator at an i-th node, respectively, 
    PNG
    media_image11.png
    24
    23
    media_image11.png
    Greyscale
 represents an active power of the electric generator at the i-th node, 
    PNG
    media_image46.png
    25
    20
    media_image46.png
    Greyscale
 represents an adjustment coefficient for an automatic generation control of the electric generator at the i-th node, 
    PNG
    media_image47.png
    25
    29
    media_image47.png
    Greyscale
 represents a maximum output of a renewable energy power station, 
    PNG
    media_image48.png
    25
    28
    media_image48.png
    Greyscale
 represents a minimum output of the renewable energy power station, 
    PNG
    media_image49.png
    25
    17
    media_image49.png
    Greyscale
 represents an actual output of the renewable energy power station.
(Original) The scheduling method of claim 1, wherein the plurality of constraints further comprise a renewable energy power station’s power constraint;
wherein the renewable energy power station’s power constraint is expressed by:

    PNG
    media_image50.png
    205
    148
    media_image50.png
    Greyscale


    PNG
    media_image51.png
    24
    27
    media_image51.png
    Greyscale
 represents a set of nodes connected to renewable energy power stations, 
    PNG
    media_image52.png
    27
    25
    media_image52.png
    Greyscale
 represents a power set value of a renewable energy power station at an i-th node, 
    PNG
    media_image53.png
    27
    36
    media_image53.png
    Greyscale
 represents a minimum output of the renewable energy power station at the i-th node, 
    PNG
    media_image54.png
    27
    37
    media_image54.png
    Greyscale
 represents a maximum output of the renewable energy power station at the i-th node, 
    PNG
    media_image55.png
    17
    16
    media_image55.png
    Greyscale
 represents an lower limit of fluctuant of a renewable energy, 
    PNG
    media_image56.png
    17
    16
    media_image56.png
    Greyscale
 represents an upper limit of fluctuant of the renewable energy, 
    PNG
    media_image47.png
    25
    29
    media_image47.png
    Greyscale
 represents a maximum output of the renewable energy power station, 
    PNG
    media_image48.png
    25
    28
    media_image48.png
    Greyscale
 represents a minimum output of the renewable energy power station, 
    PNG
    media_image49.png
    25
    17
    media_image49.png
    Greyscale
 represents an actual output of the renewable energy power station.
(Original) The scheduling method of claim 1, wherein the plurality of constraints further comprise a whole system power balance constraint;
wherein the whole system power balance constraint is expressed by:

    PNG
    media_image57.png
    39
    173
    media_image57.png
    Greyscale

where 
    PNG
    media_image58.png
    24
    28
    media_image58.png
    Greyscale
 represents a set of nodes connected to loads, 
    PNG
    media_image59.png
    24
    28
    media_image59.png
    Greyscale
 represents a set of nodes connected to traditional energy power stations, 
    PNG
    media_image51.png
    24
    27
    media_image51.png
    Greyscale
 represents a set of nodes connected to renewable energy power stations, 
    PNG
    media_image11.png
    24
    23
    media_image11.png
    Greyscale
 represents an active power of the electric generator at an i-th node connected to a traditional energy power,
    PNG
    media_image60.png
    24
    23
    media_image60.png
    Greyscale
 represents a load power of an i-th node connected to a load, 
    PNG
    media_image52.png
    27
    25
    media_image52.png
    Greyscale
 represents a power set value of a renewable energy power station at an i-th node connected to a renewable energy power station.
(Original) The scheduling method of claim 1, wherein the plurality of constraints further comprise a transmission power capacity constraint;
wherein the transmission power capacity constraint is expressed by:

    PNG
    media_image61.png
    83
    520
    media_image61.png
    Greyscale

where 
    PNG
    media_image59.png
    24
    28
    media_image59.png
    Greyscale
 represents a set of nodes connected to traditional energy power stations, 
    PNG
    media_image51.png
    24
    27
    media_image51.png
    Greyscale
 represents a set of nodes connected to renewable energy power stations, 
    PNG
    media_image58.png
    24
    28
    media_image58.png
    Greyscale
 represents a set of nodes connected to loads,  
    PNG
    media_image62.png
    27
    48
    media_image62.png
    Greyscale
 represent power transfer distribution factors of an L-th transmission branch relative to an i-th node and a j-th node, respectively, 
    PNG
    media_image63.png
    25
    32
    media_image63.png
    Greyscale
 represents a sensitivity of the L-th transmission branch to the active power of an i-th node connected to a renewable energy power station,
    PNG
    media_image11.png
    24
    23
    media_image11.png
    Greyscale
 represents an actual output of an electric generator at an i-th node connected to a traditional energy power station, 
    PNG
    media_image46.png
    25
    20
    media_image46.png
    Greyscale
 represents an adjustment coefficient for an automatic generation control of the electric generator at the i-th connected to traditional energy power station, 
    PNG
    media_image53.png
    27
    36
    media_image53.png
    Greyscale
 represents a minimum output of the renewable energy power station at the i-th node connected to a renewable energy power station, 
    PNG
    media_image54.png
    27
    37
    media_image54.png
    Greyscale
 represents a maximum output of the renewable energy power station at the i-th node connected to a renewable energy power station, 
    PNG
    media_image49.png
    25
    17
    media_image49.png
    Greyscale
 represents an actual output of the renewable energy power station, 
    PNG
    media_image60.png
    24
    23
    media_image60.png
    Greyscale
 represents a load power of the i-th node connected to a load;

    PNG
    media_image64.png
    39
    148
    media_image64.png
    Greyscale
, where 
    PNG
    media_image65.png
    25
    21
    media_image65.png
    Greyscale
 represents a maximum allowable power of the L-th transmission branch, 
    PNG
    media_image66.png
    27
    20
    media_image66.png
    Greyscale
 represents an adjustment coefficient for an automatic generation control of the electric generator at the j-th node.
(Original) The scheduling method of claim 1, wherein the plurality of constraints further comprise a flexible direct current constraint;
wherein the flexible direct current constraint is expressed by:

    PNG
    media_image67.png
    48
    95
    media_image67.png
    Greyscale


    PNG
    media_image68.png
    24
    51
    media_image68.png
    Greyscale


    PNG
    media_image69.png
    27
    72
    media_image69.png
    Greyscale


    PNG
    media_image70.png
    17
    33
    media_image70.png
    Greyscale

where 
    PNG
    media_image71.png
    24
    55
    media_image71.png
    Greyscale
 represent an incoming power and an outgoing power of a flexible direct current bus Z, respectively, 
    PNG
    media_image72.png
    24
    20
    media_image72.png
    Greyscale
 represents a direct current power of the flexible direct current bus Z, 
    PNG
    media_image34.png
    24
    13
    media_image34.png
    Greyscale
 represents a transmission power of a flexible direct current transmission line connected to the flexible direct current bus Z, 
    PNG
    media_image73.png
    13
    12
    media_image73.png
    Greyscale
 represents a maximum load rate of the flexible direct current line, 
    PNG
    media_image74.png
    24
    19
    media_image74.png
    Greyscale
 represents a capacity of a convertor station at the flexible direct current bus Z, 
    PNG
    media_image75.png
    24
    21
    media_image75.png
    Greyscale
 represents a capacity of the flexible direct current line connected to the flexible direct current bus Z.
(Currently Amended) A scheduling apparatus for a power system based on flexible high-voltage direct current (HVDC), comprising:
a processor; 
a memory having executable instructions stored therein, 
wherein when the instructions are executed by the processor, the processor is caused to perform the scheduling method for a power system based on flexible HVDC comprising:
establishing a scheduling model for the power system based on flexible HVDC, the power system including a pumped storage power station for stabilizing fluctuant of renewable energy power stations, the scheduling model comprising an objective function and a plurality of constraints; wherein the objective function of SSUM of the power system, and the objective function is expressed by:

    PNG
    media_image1.png
    36
    268
    media_image1.png
    Greyscale

wherein the total cost contains a transmission cost, an electricity cost and a penalty term, the transmission cost is represented by 
    PNG
    media_image2.png
    36
    64
    media_image2.png
    Greyscale
; where 
    PNG
    media_image3.png
    24
    17
    media_image3.png
    Greyscale
 represents a transmission cost function on an i-th transmission line in the power system, 
    PNG
    media_image4.png
    24
    16
    media_image4.png
    Greyscale
 represents an active power on the i-th transmission line, and 
    PNG
    media_image5.png
    17
    13
    media_image5.png
    Greyscale
 represents a set of flexible direct current transmission branches;

    PNG
    media_image6.png
    25
    64
    media_image6.png
    Greyscale
; where 
    PNG
    media_image7.png
    24
    17
    media_image7.png
    Greyscale
 represents line loss on the i-th transmission line;
wherein the electricity cost is represented by 
    PNG
    media_image8.png
    36
    72
    media_image8.png
    Greyscale
; where 
    PNG
    media_image9.png
    19
    17
    media_image9.png
    Greyscale
 represents a set of nodes connected to electric generators in the power system, and 
    PNG
    media_image10.png
    24
    19
    media_image10.png
    Greyscale
 represents an electricity cost function of an electric generator at an i-th node, 
    PNG
    media_image11.png
    24
    23
    media_image11.png
    Greyscale
 represents an active power of the electric generator at the i-th node;

    PNG
    media_image12.png
    25
    139
    media_image12.png
    Greyscale
; where 
    PNG
    media_image13.png
    24
    49
    media_image13.png
    Greyscale
 represent electricity cost parameters of the electric generator at the i-th node, respectively;
wherein the penalty term is a sum of an electricity abandoning penalty and a load tracking offset penalty, and is represented by 
    PNG
    media_image14.png
    25
    88
    media_image14.png
    Greyscale
;
wherein the plurality of constraints comprises a pumped storage power station constraint expressed by:

    PNG
    media_image76.png
    259
    148
    media_image76.png
    Greyscale

where 
    PNG
    media_image16.png
    25
    27
    media_image16.png
    Greyscale
 represents a generating power of the pumped storage power station at the time point t, 
    PNG
    media_image17.png
    25
    27
    media_image17.png
    Greyscale
 represents a water-use power of the pumped storage power station at the time point t, 
    PNG
    media_image18.png
    25
    19
    media_image18.png
    Greyscale
 represents a generating efficiency of the pumped storage power station, 
    PNG
    media_image19.png
    25
    27
    media_image19.png
    Greyscale
 represents an electricity-use power of the pumped storage power station at the time point t, 
    PNG
    media_image20.png
    25
    27
    media_image20.png
    Greyscale
 represents a water-store power of the pumped storage power station at the time point t, 
    PNG
    media_image21.png
    24
    19
    media_image21.png
    Greyscale
 represents a pumping efficiency of the pumped storage power station, 
    PNG
    media_image22.png
    25
    27
    media_image22.png
    Greyscale
 represents a water storage of an upstream water reservoir at the time point t, 
    PNG
    media_image23.png
    25
    36
    media_image23.png
    Greyscale
 represents a water storage of an upstream water reservoir at a time point t+1, 
    PNG
    media_image24.png
    25
    40
    media_image24.png
    Greyscale
 represents a maximum water storage of the upstream water reservoir, 
    PNG
    media_image25.png
    25
    39
    media_image25.png
    Greyscale
 represents a minimum water storage of the upstream water reservoir, 
    PNG
    media_image26.png
    25
    24
    media_image26.png
    Greyscale
 represents a water storage of a downstream water reservoir at the time point t, 
    PNG
    media_image27.png
    25
    33
    media_image27.png
    Greyscale
 represents a water storage of a downstream water reservoir at the time point t+1, 
    PNG
    media_image28.png
    25
    37
    media_image28.png
    Greyscale
 represents a maximum water storage of the downstream water reservoir, 
    PNG
    media_image29.png
    25
    36
    media_image29.png
    Greyscale
 represents a 
    PNG
    media_image30.png
    24
    29
    media_image30.png
    Greyscale
 represents an incoming power of the pumped storage power station at the time point t, 
    PNG
    media_image31.png
    24
    32
    media_image31.png
    Greyscale
 represents an outgoing power of the pumped storage power station at the time point t, B represents a Boolean function;
solving the scheduling model to acquire an optimal active power 
    PNG
    media_image32.png
    24
    23
    media_image32.png
    Greyscale
 of each electric generator at each node, an optimal power set value 
    PNG
    media_image33.png
    27
    25
    media_image33.png
    Greyscale
 of each renewable energy power station at each node, an optimal generating power 
    PNG
    media_image16.png
    25
    27
    media_image16.png
    Greyscale
 of the pumped storage power station at the time point t and an optimal transmission power 
    PNG
    media_image34.png
    24
    13
    media_image34.png
    Greyscale
 of a flexible direct current transmission line connected to a flexible direct current bus Z; and 
operating 
    PNG
    media_image32.png
    24
    23
    media_image32.png
    Greyscale

    PNG
    media_image35.png
    24
    23
    media_image35.png
    Greyscale
, 
    PNG
    media_image33.png
    27
    25
    media_image33.png
    Greyscale
, 
    PNG
    media_image16.png
    25
    27
    media_image16.png
    Greyscale
, 
    PNG
    media_image34.png
    24
    13
    media_image34.png
    Greyscale
. 
(Canceled)
(Previously Presented) The scheduling apparatus of claim 10, wherein the electricity abandoning penalty is represented by 
    PNG
    media_image36.png
    51
    144
    media_image36.png
    Greyscale
, where 
    PNG
    media_image37.png
    25
    17
    media_image37.png
    Greyscale
 represents an actual output of a j-th renewable energy power station, 
    PNG
    media_image38.png
    25
    20
    media_image38.png
    Greyscale
 represents a predictive output of the j-th renewable energy power station; J represents of a set of renewable energy power stations; 
    PNG
    media_image39.png
    15
    16
    media_image39.png
    Greyscale
 represents a coefficient for the electricity abandoning penalty of the renewable energy power station.
(Previously Presented) The scheduling apparatus of claim 10, wherein the load tracking offset penalty is represented by 
    PNG
    media_image40.png
    29
    165
    media_image40.png
    Greyscale
, where 
    PNG
    media_image41.png
    17
    13
    media_image41.png
    Greyscale
 represents a 
    PNG
    media_image42.png
    24
    23
    media_image42.png
    Greyscale
 represents a load tracking value at the time point t, 
    PNG
    media_image43.png
    24
    32
    media_image43.png
    Greyscale
 represents a load tracking value at a time point t-1. 
(Original) The scheduling apparatus of claim 10, wherein the plurality of constraints further comprise an electric generator’s power constraint;
wherein the electric generator’s power constraint is expressed by:

    PNG
    media_image44.png
    61
    176
    media_image44.png
    Greyscale

where i is one element from a set 
    PNG
    media_image9.png
    19
    17
    media_image9.png
    Greyscale
 representing a set of nodes connected to electric generators, 
    PNG
    media_image45.png
    27
    84
    media_image45.png
    Greyscale
 represent a minimum output and a maximum output of the electric generator at an i-th node, respectively, 
    PNG
    media_image11.png
    24
    23
    media_image11.png
    Greyscale
 represents an active power of the electric generator at the i-th node, 
    PNG
    media_image46.png
    25
    20
    media_image46.png
    Greyscale
 represents an adjustment coefficient for an automatic generation control of the electric generator at the i-th node, 
    PNG
    media_image47.png
    25
    29
    media_image47.png
    Greyscale
 represents a maximum output of a renewable energy power station, 
    PNG
    media_image48.png
    25
    28
    media_image48.png
    Greyscale
 represents a minimum output of the renewable energy power station, 
    PNG
    media_image49.png
    25
    17
    media_image49.png
    Greyscale
 represents an actual output of the renewable energy power station.
(Original) The scheduling apparatus of claim 10, wherein the plurality of constraints further comprise a renewable energy power station’s power constraint;
wherein the renewable energy power station’s power constraint is expressed by:

    PNG
    media_image50.png
    205
    148
    media_image50.png
    Greyscale

where 
    PNG
    media_image51.png
    24
    27
    media_image51.png
    Greyscale
 represents a set of nodes connected to renewable energy power stations, 
    PNG
    media_image52.png
    27
    25
    media_image52.png
    Greyscale
 represents a power set value of a renewable energy power station at an i-th node, 
    PNG
    media_image53.png
    27
    36
    media_image53.png
    Greyscale
 represents a minimum output of the renewable energy power station at the i-th node, 
    PNG
    media_image54.png
    27
    37
    media_image54.png
    Greyscale
 represents a maximum output of the renewable energy power station at the i-th node, 
    PNG
    media_image55.png
    17
    16
    media_image55.png
    Greyscale
 represents an lower limit of fluctuant of a renewable energy, 
    PNG
    media_image56.png
    17
    16
    media_image56.png
    Greyscale
 represents an upper limit of fluctuant of the renewable energy, 
    PNG
    media_image47.png
    25
    29
    media_image47.png
    Greyscale
 represents a maximum output of the renewable energy power station, 
    PNG
    media_image48.png
    25
    28
    media_image48.png
    Greyscale
 represents a minimum output of the renewable energy power station, 
    PNG
    media_image49.png
    25
    17
    media_image49.png
    Greyscale
 represents an actual output of the renewable energy power station.
(Original) The scheduling apparatus of claim 10, wherein the plurality of constraints further comprise a whole system power balance constraint;
wherein the whole system power balance constraint is expressed by:

    PNG
    media_image57.png
    39
    173
    media_image57.png
    Greyscale

where 
    PNG
    media_image58.png
    24
    28
    media_image58.png
    Greyscale
 represents a set of nodes connected to loads, 
    PNG
    media_image59.png
    24
    28
    media_image59.png
    Greyscale
 represents a set of nodes connected to traditional energy power stations, 
    PNG
    media_image51.png
    24
    27
    media_image51.png
    Greyscale
 represents a set of nodes connected to renewable energy power stations, 
    PNG
    media_image11.png
    24
    23
    media_image11.png
    Greyscale
 represents an actual output of the electric generator at an i-th node connected to a traditional energy power,
    PNG
    media_image60.png
    24
    23
    media_image60.png
    Greyscale
 represents a 
    PNG
    media_image52.png
    27
    25
    media_image52.png
    Greyscale
 represents a power set value of a renewable energy power station at an i-th node connected to a renewable energy power station.
(Original) The scheduling apparatus of claim 10, wherein the plurality of constraints further comprise a transmission power capacity constraint;
wherein the transmission power capacity constraint is expressed by:

    PNG
    media_image61.png
    83
    520
    media_image61.png
    Greyscale

where 
    PNG
    media_image59.png
    24
    28
    media_image59.png
    Greyscale
 represents a set of nodes connected to traditional energy power stations, 
    PNG
    media_image51.png
    24
    27
    media_image51.png
    Greyscale
 represents a set of nodes connected to renewable energy power stations, 
    PNG
    media_image58.png
    24
    28
    media_image58.png
    Greyscale
 represents a set of nodes connected to loads,  
    PNG
    media_image62.png
    27
    48
    media_image62.png
    Greyscale
 represent power transfer distribution factors of an L-th transmission branch relative to an i-th node and a j-th node, respectively, 
    PNG
    media_image63.png
    25
    32
    media_image63.png
    Greyscale
 represents a sensitivity of the L-th transmission branch to the active power of an i-th node connected to a renewable energy power station,
    PNG
    media_image11.png
    24
    23
    media_image11.png
    Greyscale
 represents an actual output of an electric generator at an i-th node connected to a traditional energy power station, 
    PNG
    media_image46.png
    25
    20
    media_image46.png
    Greyscale
 represents an adjustment coefficient for an automatic generation control of the electric generator at the i-th connected to traditional energy power station, 
    PNG
    media_image53.png
    27
    36
    media_image53.png
    Greyscale
 represents a minimum output of the renewable energy power station at the i-th node connected to a renewable energy power station, 
    PNG
    media_image54.png
    27
    37
    media_image54.png
    Greyscale
 represents a maximum output of the renewable energy power station at the i-th node connected to a renewable energy power station, 
    PNG
    media_image49.png
    25
    17
    media_image49.png
    Greyscale
 represents an actual output of the renewable energy power station, 
    PNG
    media_image60.png
    24
    23
    media_image60.png
    Greyscale
 represents a load power of the i-th node connected to a load;

    PNG
    media_image64.png
    39
    148
    media_image64.png
    Greyscale
, where 
    PNG
    media_image65.png
    25
    21
    media_image65.png
    Greyscale
 represents a maximum allowable power of the L-th transmission branch, 
    PNG
    media_image66.png
    27
    20
    media_image66.png
    Greyscale
 represents an adjustment coefficient for an automatic generation control of the electric generator at the j-th node.
(Original) The scheduling apparatus of claim 10, wherein the plurality of constraints further comprise a flexible direct current constraint;
wherein the flexible direct current constraint is expressed by:

    PNG
    media_image67.png
    48
    95
    media_image67.png
    Greyscale


    PNG
    media_image68.png
    24
    51
    media_image68.png
    Greyscale


    PNG
    media_image69.png
    27
    72
    media_image69.png
    Greyscale


    PNG
    media_image70.png
    17
    33
    media_image70.png
    Greyscale

where 
    PNG
    media_image71.png
    24
    55
    media_image71.png
    Greyscale
 represent an incoming power and an outgoing power of a flexible direct current bus Z, respectively, 
    PNG
    media_image72.png
    24
    20
    media_image72.png
    Greyscale
 represents a direct current power of the flexible direct current bus Z, 
    PNG
    media_image34.png
    24
    13
    media_image34.png
    Greyscale
 represents a transmission power of a flexible direct current transmission line connected to the flexible direct current bus Z, 
    PNG
    media_image73.png
    13
    12
    media_image73.png
    Greyscale
 represents a maximum load rate of the flexible direct current line, 
    PNG
    media_image74.png
    24
    19
    media_image74.png
    Greyscale
 represents a capacity of a convertor station at the flexible direct current bus Z, 
    PNG
    media_image75.png
    24
    21
    media_image75.png
    Greyscale
 represents a capacity of the flexible direct current line connected to the flexible direct current bus Z.
(Currently Amended) A non-transient storage medium having instructions stored therein, wherein when the instructions are executed by a processor, the processor is caused to perform the scheduling method for a power system based on flexible high-voltage direct current (HVDC), comprising:
SSUM of the power system, and the objective function is expressed by:

    PNG
    media_image1.png
    36
    268
    media_image1.png
    Greyscale

wherein the total cost contains a transmission cost, an electricity cost and a penalty term, the transmission cost is represented by 
    PNG
    media_image2.png
    36
    64
    media_image2.png
    Greyscale
; where 
    PNG
    media_image3.png
    24
    17
    media_image3.png
    Greyscale
 represents a transmission cost function on an i-th transmission line in the power system, 
    PNG
    media_image4.png
    24
    16
    media_image4.png
    Greyscale
 represents an active power on the i-th transmission line, and 
    PNG
    media_image5.png
    17
    13
    media_image5.png
    Greyscale
 represents a set of flexible direct current transmission branches;

    PNG
    media_image6.png
    25
    64
    media_image6.png
    Greyscale
; where 
    PNG
    media_image7.png
    24
    17
    media_image7.png
    Greyscale
 represents line loss on the i-th transmission line;
wherein the electricity cost is represented by 
    PNG
    media_image8.png
    36
    72
    media_image8.png
    Greyscale
; where 
    PNG
    media_image9.png
    19
    17
    media_image9.png
    Greyscale
 represents a set of nodes connected to electric generators in the power system, and 
    PNG
    media_image10.png
    24
    19
    media_image10.png
    Greyscale
 represents an electricity cost function of an electric generator at an i-th node, 
    PNG
    media_image11.png
    24
    23
    media_image11.png
    Greyscale
 represents an active power of the electric generator at the i-th node;

    PNG
    media_image12.png
    25
    139
    media_image12.png
    Greyscale
; where 
    PNG
    media_image13.png
    24
    49
    media_image13.png
    Greyscale
 represent electricity cost parameters of the electric generator at the i-th node, respectively;
wherein the penalty term is a sum of an electricity abandoning penalty and a load tracking offset penalty, and is represented by 
    PNG
    media_image14.png
    25
    88
    media_image14.png
    Greyscale
;
wherein the plurality of constraints comprises a pumped storage power station constraint expressed by:

    PNG
    media_image76.png
    259
    148
    media_image76.png
    Greyscale

where 
    PNG
    media_image16.png
    25
    27
    media_image16.png
    Greyscale
 represents a generating power of the pumped storage power station at the time point t, 
    PNG
    media_image17.png
    25
    27
    media_image17.png
    Greyscale
 represents a water-use power of the pumped storage power station at the time point t, 
    PNG
    media_image18.png
    25
    19
    media_image18.png
    Greyscale
 represents a generating efficiency of the pumped storage power station, 
    PNG
    media_image19.png
    25
    27
    media_image19.png
    Greyscale
 represents an electricity-use power of the pumped storage power station at the time point t, 
    PNG
    media_image20.png
    25
    27
    media_image20.png
    Greyscale
 represents a water-store power of the pumped storage power station at the time point t, 
    PNG
    media_image21.png
    24
    19
    media_image21.png
    Greyscale
 represents a pumping efficiency of the pumped storage power station, 
    PNG
    media_image22.png
    25
    27
    media_image22.png
    Greyscale
 represents a water storage of an upstream water reservoir at the time point t, 
    PNG
    media_image23.png
    25
    36
    media_image23.png
    Greyscale
 represents a water storage of an upstream water reservoir at a time point t+1, 
    PNG
    media_image24.png
    25
    40
    media_image24.png
    Greyscale
 represents a maximum water storage of the upstream water reservoir, 
    PNG
    media_image25.png
    25
    39
    media_image25.png
    Greyscale
 represents a minimum water storage of the upstream water reservoir,  
    PNG
    media_image26.png
    25
    24
    media_image26.png
    Greyscale
 represents a water storage of a downstream water reservoir at the time point t, 
    PNG
    media_image27.png
    25
    33
    media_image27.png
    Greyscale
 represents a water storage of a downstream water reservoir at the time point t+1, 
    PNG
    media_image28.png
    25
    37
    media_image28.png
    Greyscale
 represents a maximum water storage of the downstream water reservoir, 
    PNG
    media_image29.png
    25
    36
    media_image29.png
    Greyscale
 represents a minimum water storage of the downstream water reservoir, 
    PNG
    media_image30.png
    24
    29
    media_image30.png
    Greyscale
 represents an incoming power of the pumped storage  
    PNG
    media_image31.png
    24
    32
    media_image31.png
    Greyscale
 represents an outgoing power of the pumped storage power station at the time point t, B represents a Boolean function;
solving the scheduling model to acquire an optimal active power 
    PNG
    media_image32.png
    24
    23
    media_image32.png
    Greyscale
 of each electric generator at each node, an optimal power set value 
    PNG
    media_image33.png
    27
    25
    media_image33.png
    Greyscale
 of each renewable energy power station at each node, an optimal generating power 
    PNG
    media_image16.png
    25
    27
    media_image16.png
    Greyscale
 of the pumped storage power station at the time point t and an optimal transmission power 
    PNG
    media_image34.png
    24
    13
    media_image34.png
    Greyscale
 of a flexible direct current transmission line connected to a flexible direct current bus Z; and 
[AltContent: textbox (3075559.00515 Business 22055198v1075559.00515 Business 22055198v1)]operating 
    PNG
    media_image32.png
    24
    23
    media_image32.png
    Greyscale

    PNG
    media_image35.png
    24
    23
    media_image35.png
    Greyscale
, 
    PNG
    media_image33.png
    27
    25
    media_image33.png
    Greyscale
, 
    PNG
    media_image16.png
    25
    27
    media_image16.png
    Greyscale
, 
    PNG
    media_image34.png
    24
    13
    media_image34.png
    Greyscale


REASONS FOR ALLOWANCE
	Claims 1, 3-10 and 12-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 3-9
Regarding claim 1, the prior art of record, Duquette et al. (US20190170109) discloses a method for operating a pumped storage hydropower apparatus includes a housing and at least one pump disposed within the housing. The at least one pump is configured to operate in a first mode of operation or a second mode of operation based on an operation condition including at least one of a time or a price of electrical power from a remote electrical power source. In the first mode of operation, the at least one pump receives a first flow of water from a first water storage unit, transports the first flow to a second water storage unit, and generates electrical power for transmission to the remote electrical power source. In the second mode of operation, the at least one pump 
However, regarding claim 1, the combination of prior arts does not describe:
establishing a scheduling model for the power system based on flexible HVDC, the power system including a pumped storage power station for stabilizing fluctuant of renewable energy power stations, the scheduling model comprising an objective function and a plurality of constraints; wherein the objective function of the scheduling model is configured for minimizing a total cost SSUM of the power system, and the objective function is expressed by:

    PNG
    media_image1.png
    36
    268
    media_image1.png
    Greyscale

wherein the total cost contains a transmission cost, an electricity cost and a penalty term, the transmission cost is represented by 
    PNG
    media_image2.png
    36
    64
    media_image2.png
    Greyscale
; where 
    PNG
    media_image3.png
    24
    17
    media_image3.png
    Greyscale
 represents a transmission cost function on an i-th transmission line in the power system, 
    PNG
    media_image4.png
    24
    16
    media_image4.png
    Greyscale
 represents an active power on the i-th transmission line, and 
    PNG
    media_image5.png
    17
    13
    media_image5.png
    Greyscale
 represents a set of flexible direct current transmission branches; 
    PNG
    media_image6.png
    25
    64
    media_image6.png
    Greyscale
; where 
    PNG
    media_image7.png
    24
    17
    media_image7.png
    Greyscale
 represents line loss on the i-th transmission line; wherein the electricity cost is represented by 
    PNG
    media_image8.png
    36
    72
    media_image8.png
    Greyscale
; where 
    PNG
    media_image9.png
    19
    17
    media_image9.png
    Greyscale
 represents a set of nodes connected to electric generators in the power system, and 
    PNG
    media_image10.png
    24
    19
    media_image10.png
    Greyscale
 represents an electricity cost function of an electric generator at an i-th node, 
    PNG
    media_image11.png
    24
    23
    media_image11.png
    Greyscale
 represents an active power of the electric generator at the i-th node; 
    PNG
    media_image12.png
    25
    139
    media_image12.png
    Greyscale
; where 
    PNG
    media_image13.png
    24
    49
    media_image13.png
    Greyscale
 represent electricity cost parameters of the electric generator at the i-th node, respectively; wherein the penalty term is a sum of an electricity abandoning penalty and a load tracking offset penalty, and is represented by 
    PNG
    media_image14.png
    25
    88
    media_image14.png
    Greyscale
; wherein the plurality of constraints comprises a pumped storage power station constraint expressed by:

    PNG
    media_image15.png
    259
    148
    media_image15.png
    Greyscale

where 
    PNG
    media_image16.png
    25
    27
    media_image16.png
    Greyscale
 represents a generating power of the pumped storage power station at the time point t, 
    PNG
    media_image17.png
    25
    27
    media_image17.png
    Greyscale
 represents a water-use power of the pumped storage power station at the time point t, 
    PNG
    media_image18.png
    25
    19
    media_image18.png
    Greyscale
 represents a generating efficiency of the pumped storage power station, 
    PNG
    media_image19.png
    25
    27
    media_image19.png
    Greyscale
 represents an electricity-use power of the pumped storage power station at the time point t, 
    PNG
    media_image20.png
    25
    27
    media_image20.png
    Greyscale
 represents a water-store power of the pumped storage power station at the time point t, 
    PNG
    media_image21.png
    24
    19
    media_image21.png
    Greyscale
 represents a pumping efficiency of the pumped storage power station, 
    PNG
    media_image22.png
    25
    27
    media_image22.png
    Greyscale
 represents a water storage of an upstream water reservoir at the time point t, 
    PNG
    media_image23.png
    25
    36
    media_image23.png
    Greyscale
 represents a water storage of the upstream water reservoir at a time point t+1, 
    PNG
    media_image24.png
    25
    40
    media_image24.png
    Greyscale
 represents a maximum water storage of the upstream water reservoir, 
    PNG
    media_image25.png
    25
    39
    media_image25.png
    Greyscale
   
    PNG
    media_image26.png
    25
    24
    media_image26.png
    Greyscale
 represents a water storage of a downstream water reservoir at the time point t, 
    PNG
    media_image27.png
    25
    33
    media_image27.png
    Greyscale
 represents a water storage of the downstream water reservoir at the time point t+1, 
    PNG
    media_image28.png
    25
    37
    media_image28.png
    Greyscale
 represents a maximum water storage of the downstream water reservoir, 
    PNG
    media_image29.png
    25
    36
    media_image29.png
    Greyscale
 represents a minimum water storage of the downstream water reservoir, 
    PNG
    media_image30.png
    24
    29
    media_image30.png
    Greyscale
 represents an incoming power of the pumped storage power station at the time point t, 
    PNG
    media_image31.png
    24
    32
    media_image31.png
    Greyscale
 represents an outgoing power of the pumped storage power station at the time point t, B represents a Boolean function; solving the scheduling model to acquire an optimal active power 
    PNG
    media_image32.png
    24
    23
    media_image32.png
    Greyscale
 of each electric generator at each node, an optimal power set value 
    PNG
    media_image33.png
    27
    25
    media_image33.png
    Greyscale
 of each renewable energy power station at each node, an optimal generating power 
    PNG
    media_image16.png
    25
    27
    media_image16.png
    Greyscale
 of the pumped storage power station at the time point t and an optimal transmission power 
    PNG
    media_image34.png
    24
    13
    media_image34.png
    Greyscale
 of a flexible direct current transmission line connected to a flexible direct current bus Z; and operating the power system based on the optimal 
    PNG
    media_image32.png
    24
    23
    media_image32.png
    Greyscale

    PNG
    media_image35.png
    24
    23
    media_image35.png
    Greyscale
, 
    PNG
    media_image33.png
    27
    25
    media_image33.png
    Greyscale
, 
    PNG
    media_image16.png
    25
    27
    media_image16.png
    Greyscale
, 
    PNG
    media_image34.png
    24
    13
    media_image34.png
    Greyscale


Claims 10 and 12-18
Regarding claim 1, the prior art of record, Duquette et al. (US20190170109) discloses a pumped storage hydropower apparatus includes a housing and at least one pump disposed within the housing. The at least one pump is configured to operate in a first mode of operation or a second mode of operation based on an operation condition including at least one of a time or a price of electrical power from a remote electrical power source. In the first mode of operation, the at least one pump receives a first flow of water from a first water storage unit, transports the first flow to a second water storage unit, and generates electrical power for transmission to the remote electrical 
However, regarding claim 10, the combination of prior arts does not describe:
establishing a scheduling model for the power system based on flexible HVDC, the power system including a pumped storage power station for stabilizing fluctuant of renewable energy power stations, the scheduling model comprising an objective function and a plurality of constraints; wherein the objective function of the scheduling model is configured for minimizing a total cost SSUM of the power system, and the objective function is expressed by:

    PNG
    media_image1.png
    36
    268
    media_image1.png
    Greyscale

wherein the total cost contains a transmission cost, an electricity cost and a penalty term, the transmission cost is represented by 
    PNG
    media_image2.png
    36
    64
    media_image2.png
    Greyscale
; where 
    PNG
    media_image3.png
    24
    17
    media_image3.png
    Greyscale
 represents a transmission cost function on an i-th transmission line in the power system, 
    PNG
    media_image4.png
    24
    16
    media_image4.png
    Greyscale
 represents an active power on the i-th transmission line, and 
    PNG
    media_image5.png
    17
    13
    media_image5.png
    Greyscale
 represents a set of flexible direct current transmission branches; 
    PNG
    media_image6.png
    25
    64
    media_image6.png
    Greyscale
; where 
    PNG
    media_image7.png
    24
    17
    media_image7.png
    Greyscale
 represents line loss on the i-th transmission line; wherein the electricity cost is represented by 
    PNG
    media_image8.png
    36
    72
    media_image8.png
    Greyscale
; where 
    PNG
    media_image9.png
    19
    17
    media_image9.png
    Greyscale
 represents a set of nodes connected to electric generators in the power system, 
    PNG
    media_image10.png
    24
    19
    media_image10.png
    Greyscale
 represents an electricity cost function of an electric generator at an i-th node, 
    PNG
    media_image11.png
    24
    23
    media_image11.png
    Greyscale
 represents an active power of the electric generator at the i-th node; 
    PNG
    media_image12.png
    25
    139
    media_image12.png
    Greyscale
; where 
    PNG
    media_image13.png
    24
    49
    media_image13.png
    Greyscale
 represent electricity cost parameters of the electric generator at the i-th node, respectively; wherein the penalty term is a sum of an electricity abandoning penalty and a load tracking offset penalty, and is represented by 
    PNG
    media_image14.png
    25
    88
    media_image14.png
    Greyscale
; wherein the plurality of constraints comprises a pumped storage power station constraint expressed by:

    PNG
    media_image15.png
    259
    148
    media_image15.png
    Greyscale

where 
    PNG
    media_image16.png
    25
    27
    media_image16.png
    Greyscale
 represents a generating power of the pumped storage power station at the time point t, 
    PNG
    media_image17.png
    25
    27
    media_image17.png
    Greyscale
 represents a water-use power of the pumped storage power station at the time point t, 
    PNG
    media_image18.png
    25
    19
    media_image18.png
    Greyscale
 represents a generating efficiency of the pumped storage power station, 
    PNG
    media_image19.png
    25
    27
    media_image19.png
    Greyscale
 represents an electricity-use power of the pumped storage power station at the time point t, 
    PNG
    media_image20.png
    25
    27
    media_image20.png
    Greyscale
 represents a water-store power of the pumped storage power station at the time point t, 
    PNG
    media_image21.png
    24
    19
    media_image21.png
    Greyscale
 represents a pumping efficiency of the pumped storage power station, 
    PNG
    media_image22.png
    25
    27
    media_image22.png
    Greyscale
 represents a water storage of an upstream water reservoir at the time point t, 
    PNG
    media_image23.png
    25
    36
    media_image23.png
    Greyscale
 represents a water storage of the upstream water reservoir at a time point  
    PNG
    media_image24.png
    25
    40
    media_image24.png
    Greyscale
 represents a maximum water storage of the upstream water reservoir, 
    PNG
    media_image25.png
    25
    39
    media_image25.png
    Greyscale
 represents a minimum water storage of the upstream water reservoir,  
    PNG
    media_image26.png
    25
    24
    media_image26.png
    Greyscale
 represents a water storage of a downstream water reservoir at the time point t, 
    PNG
    media_image27.png
    25
    33
    media_image27.png
    Greyscale
 represents a water storage of the downstream water reservoir at the time point t+1, 
    PNG
    media_image28.png
    25
    37
    media_image28.png
    Greyscale
 represents a maximum water storage of the downstream water reservoir, 
    PNG
    media_image29.png
    25
    36
    media_image29.png
    Greyscale
 represents a minimum water storage of the downstream water reservoir, 
    PNG
    media_image30.png
    24
    29
    media_image30.png
    Greyscale
 represents an incoming power of the pumped storage power station at the time point t, 
    PNG
    media_image31.png
    24
    32
    media_image31.png
    Greyscale
 represents an outgoing power of the pumped storage power station at the time point t, B represents a Boolean function; solving the scheduling model to acquire an optimal active power 
    PNG
    media_image32.png
    24
    23
    media_image32.png
    Greyscale
 of each electric generator at each node, an optimal power set value 
    PNG
    media_image33.png
    27
    25
    media_image33.png
    Greyscale
 of each renewable energy power station at each node, an optimal generating power 
    PNG
    media_image16.png
    25
    27
    media_image16.png
    Greyscale
 of the pumped storage power station at the time point t and an optimal transmission power 
    PNG
    media_image34.png
    24
    13
    media_image34.png
    Greyscale
 of a flexible direct current transmission line connected to a flexible direct current bus Z; and operating the power system based on the optimal 
    PNG
    media_image32.png
    24
    23
    media_image32.png
    Greyscale

    PNG
    media_image35.png
    24
    23
    media_image35.png
    Greyscale
, 
    PNG
    media_image33.png
    27
    25
    media_image33.png
    Greyscale
, 
    PNG
    media_image16.png
    25
    27
    media_image16.png
    Greyscale
, 
    PNG
    media_image34.png
    24
    13
    media_image34.png
    Greyscale


Claim 19
Regarding claim 19, the prior art of record, Duquette et al. (US20190170109) discloses a CRM for operating a pumped storage hydropower apparatus includes a housing and at least one pump disposed within the housing. The at least one pump is configured to operate in a first mode of operation or a second mode of operation based on an operation condition including at least one of a time or a price of electrical power from a remote electrical power source. In the first mode of operation, the at least one pump receives a first flow of water from a first water storage unit, transports the first flow 
However, regarding claim 19, the combination of prior arts does not describe:
establishing a scheduling model for the power system based on flexible HVDC, the power system including a pumped storage power station for stabilizing fluctuant of renewable energy power stations, the scheduling model comprising an objective function and a plurality of constraints; wherein the objective function of the scheduling model is configured for minimizing a total cost SSUM of the power system, and the objective function is expressed by:

    PNG
    media_image1.png
    36
    268
    media_image1.png
    Greyscale

wherein the total cost contains a transmission cost, an electricity cost and a penalty term, the transmission cost is represented by 
    PNG
    media_image2.png
    36
    64
    media_image2.png
    Greyscale
; where 
    PNG
    media_image3.png
    24
    17
    media_image3.png
    Greyscale
 represents a transmission cost function on an i-th transmission line in the power system, 
    PNG
    media_image4.png
    24
    16
    media_image4.png
    Greyscale
 represents an active power on the i-th transmission line, and 
    PNG
    media_image5.png
    17
    13
    media_image5.png
    Greyscale
 represents a set of flexible direct current transmission branches; 
    PNG
    media_image6.png
    25
    64
    media_image6.png
    Greyscale
; where 
    PNG
    media_image7.png
    24
    17
    media_image7.png
    Greyscale
 represents line loss on the i-th transmission line; wherein the electricity cost is represented by 
    PNG
    media_image8.png
    36
    72
    media_image8.png
    Greyscale
; 
    PNG
    media_image9.png
    19
    17
    media_image9.png
    Greyscale
 represents a set of nodes connected to electric generators in the power system, and 
    PNG
    media_image10.png
    24
    19
    media_image10.png
    Greyscale
 represents an electricity cost function of an electric generator at an i-th node, 
    PNG
    media_image11.png
    24
    23
    media_image11.png
    Greyscale
 represents an active power of the electric generator at the i-th node; 
    PNG
    media_image12.png
    25
    139
    media_image12.png
    Greyscale
; where 
    PNG
    media_image13.png
    24
    49
    media_image13.png
    Greyscale
 represent electricity cost parameters of the electric generator at the i-th node, respectively; wherein the penalty term is a sum of an electricity abandoning penalty and a load tracking offset penalty, and is represented by 
    PNG
    media_image14.png
    25
    88
    media_image14.png
    Greyscale
; wherein the plurality of constraints comprises a pumped storage power station constraint expressed by:

    PNG
    media_image15.png
    259
    148
    media_image15.png
    Greyscale

where 
    PNG
    media_image16.png
    25
    27
    media_image16.png
    Greyscale
 represents a generating power of the pumped storage power station at the time point t, 
    PNG
    media_image17.png
    25
    27
    media_image17.png
    Greyscale
 represents a water-use power of the pumped storage power station at the time point t, 
    PNG
    media_image18.png
    25
    19
    media_image18.png
    Greyscale
 represents a generating efficiency of the pumped storage power station, 
    PNG
    media_image19.png
    25
    27
    media_image19.png
    Greyscale
 represents an electricity-use power of the pumped storage power station at the time point t, 
    PNG
    media_image20.png
    25
    27
    media_image20.png
    Greyscale
 represents a water-store power of the pumped storage power station at the time point t, 
    PNG
    media_image21.png
    24
    19
    media_image21.png
    Greyscale
 represents a pumping efficiency of the pumped storage power station, 
    PNG
    media_image22.png
    25
    27
    media_image22.png
    Greyscale
 represents a water storage of an upstream water reservoir at the time  
    PNG
    media_image23.png
    25
    36
    media_image23.png
    Greyscale
 represents a water storage of the upstream water reservoir at a time point t+1, 
    PNG
    media_image24.png
    25
    40
    media_image24.png
    Greyscale
 represents a maximum water storage of the upstream water reservoir, 
    PNG
    media_image25.png
    25
    39
    media_image25.png
    Greyscale
 represents a minimum water storage of the upstream water reservoir,  
    PNG
    media_image26.png
    25
    24
    media_image26.png
    Greyscale
 represents a water storage of a downstream water reservoir at the time point t, 
    PNG
    media_image27.png
    25
    33
    media_image27.png
    Greyscale
 represents a water storage of the downstream water reservoir at the time point t+1, 
    PNG
    media_image28.png
    25
    37
    media_image28.png
    Greyscale
 represents a maximum water storage of the downstream water reservoir, 
    PNG
    media_image29.png
    25
    36
    media_image29.png
    Greyscale
 represents a minimum water storage of the downstream water reservoir, 
    PNG
    media_image30.png
    24
    29
    media_image30.png
    Greyscale
 represents an incoming power of the pumped storage power station at the time point t, 
    PNG
    media_image31.png
    24
    32
    media_image31.png
    Greyscale
 represents an outgoing power of the pumped storage power station at the time point t, B represents a Boolean function; solving the scheduling model to acquire an optimal active power 
    PNG
    media_image32.png
    24
    23
    media_image32.png
    Greyscale
 of each electric generator at each node, an optimal power set value 
    PNG
    media_image33.png
    27
    25
    media_image33.png
    Greyscale
 of each renewable energy power station at each node, an optimal generating power 
    PNG
    media_image16.png
    25
    27
    media_image16.png
    Greyscale
 of the pumped storage power station at the time point t and an optimal transmission power 
    PNG
    media_image34.png
    24
    13
    media_image34.png
    Greyscale
 of a flexible direct current transmission line connected to a flexible direct current bus Z; and operating the power system based on the optimal 
    PNG
    media_image32.png
    24
    23
    media_image32.png
    Greyscale

    PNG
    media_image35.png
    24
    23
    media_image35.png
    Greyscale
, 
    PNG
    media_image33.png
    27
    25
    media_image33.png
    Greyscale
, 
    PNG
    media_image16.png
    25
    27
    media_image16.png
    Greyscale
, 
    PNG
    media_image34.png
    24
    13
    media_image34.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON LIN/
Primary Examiner, Art Unit 2117